PER CURIAM
In sentencing the defendant the trial court did not state its reasons for imposing the sentence. The state argues:
"It is obvious from the record defendant was sentenced to the custody of the Oregon Corrections Division because she is transexual and upon the advice and information provided by opposing counsel. From the verbal exchanges between counsel and the court, it is clear the court acceded to the express wishes of both the prosecution and the defense in sentencing defendant to the custody of the state.
"We respectfully submit that ORS 137.120(2) does not require remand of any case so that a court may say what is undoubtedly clear from a cursory reading of the verbal exchanges between counsel and the court. ***”
What may be garnered from putting together what the trial court said, what the prosecutor said and what the defense counsel said does not satisfy the statute. State v. Dinkel, 34 Or App 375, 579 P2d 245 (1978) ; State v. Smith, 34 Or App 539, 579 P2d 261 (1979) .
Sentence set aside. Remanded for resentencing.